Order entered October 13, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00860-CV
                                     No. 05-17-00861-CV
                                     No. 05-17-00862-CV
                                     No. 05-17-00863-CV

                              DARRON COLLIER, Appellant

                                               V.

                                STATE OF TEXAS, Appellee

                    On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
           Trial Court Cause Nos. 96686-422, 96887-422, 96688-422 & 96689-422

                                          ORDER
       The reporter’s record in this case has not been filed. By letter dated August 23, 2017, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellants had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing (1)

the reporter’s record had been requested, and (2) appellant had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.       To date, appellant has not
provided the required documentation or otherwise corresponded with the Court regarding the

status of the reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s

record.

          Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE